Citation Nr: 1411995	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-03 061	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


REMAND

The Veteran served on active duty from July 1972 to March 1976.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2013, the Board remanded this matter for further development.

The Veteran died in November 2009.  His death certificate lists the immediate cause of his death as end stage liver disease, due to or as a consequence of hepatitis C.  There are no other conditions listed as contributing to the Veteran's death.  The appellant contends that the Veteran's fatal liver disease and hepatitis C was caused by his receipt of vaccinations in service from an air gun injector.

In April 2013, a VA physician reviewed the Veteran's claims file and explained that there was no evidence of hepatitis C symptoms starting in service.  However, the Veteran had multiple dental visits in service for scaling, cleaning, and filling of cavities.  For instance, a December 1975 treatment record indicated that a necrotic pulp was made accessible and drained.  Also, it was noted that he was hospitalized for surgical repair of "DNS" in 1968.  Any type of invasive dental work or surgical procedure (such as "DNS" repair) is capable of transmitting the hepatitis C virus if instrument sterilization is unsatisfactory.  Moreover, the Veteran had been married and the sexual route of transmission was a possibility, but there were no available records of any hepatitis C viral testing for his spouse.

The VA physician further opined that air-gun injections received during service seemed to be an unlikely mode of transmission for hepatitis C.  Although the physician explained that potential risk factors included surgical procedures and transmission of hepatitis C from the Veteran's spouse, the physician did not provide any specific explanation or rationale for the opinion that air gun injections in service were unlikely related to the Veteran's hepatitis C.

In sum, the physician explained that the Veteran was first diagnosed as having hepatitis C in 1993, but that an opinion could not be provided as to when he contracted the disease because the virus may remain dormant in the body for many years without any symptoms.  The physician was unable to opine as to whether the Veteran contracted hepatitis during or after service.  He received dental/surgical treatments in service and continued to receive such treatments following his discharge from service due to ongoing dental problems.  Thus, it was not possible to determine conclusively as to where and when he contracted hepatitis C.

The April 2013 opinion that air-gun injections received during service seemed to be an unlikely mode of transmission for the Veteran's Hepatitis C is insufficient because it was not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Furthermore, the remainder of the April 2013 opinion is equivocal and weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Thus, a remand is necessary to obtain a new opinion as to the onset of the Veteran's fatal liver disease and hepatitis C.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the claims file, including medical records and statements from the Veteran and the appellant, indicate that the Veteran received treatment for hepatitis C from the Oklahoma City Clinic, Presbyterian Hospital, Heartland Hospice, and an emergency room in Salt Lake City.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release for VA to obtain the records.  If the appellant does not provide the release, VA must ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although some records from some of the above-identified treatment providers are either contained among the Veteran's Social Security Administration disability records or have been submitted by the appellant, it appears that there may be additional relevant treatment records that have not yet been obtained.  The above steps have not yet been taken with regard to any additional relevant treatment records from the above-identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the name and location of any private medical facility where the Veteran had received post-service treatment for a liver disease and hepatitis C, to include the dates of any such treatment.

The appellant shall also be asked to complete authorizations for VA to obtain all records of the Veteran's treatment for a liver disease and hepatitis C from the Oklahoma City Clinic, Presbyterian Hospital, Heartland Hospice, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise (other than the physician who provided the April 2013 opinion) to review and provide an opinion as to the cause of death.

The opinion provider shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal liver disease and hepatitis C had its onset in service, is related to the receipt of vaccinations in service from an air gun injector, is related to dental procedures or other surgery in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider must acknowledge and comment on the reported receipt of vaccinations in service with an air gun injector and the Veteran's dental and surgical procedures in service.  

The opinion provider must provide reasons for each opinion given.  Consideration should be given to the period of time elapsed from the Veteran's separation from military service and the time symptoms were manifested and attributed to hepatitis.

The opinion provider is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such statements by the Veteran and the appellant must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's or appellant's reports regarding symptoms, the opinion provider must provide a reason for doing so.  (The absence of evidence of a specific risk factor or of treatment for a liver disease and hepatitis in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.  Moreover, the opinion need not state conclusively whether disease can be attributed to military service, but instead should relate the medical probabilities that it can be.  This requires a certain degree of conjecture on the reviewer's part, which should be undertaken as necessary to provide the best estimate of medical probabilities.)

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the opinion to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


